DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	Claims 1-7, 14-15, 18, 23-28, 34-35 and 43-45 are pending.

Restriction/Election Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-7, 14-15, 18, and 45 drawn to methods of altering gene expression and/or genome editing using an enzyme that introduces a double stranded break in a specific targeted sequence, a nucleic acid molecule to be inserted into the genome by homologous recombination, and a recombinase
Group 2, claims 23-28, 34-35 and 43-44, drawn to products for altering gene expression and/or genome editing including an enzyme that introduces a double stranded break in a specific targeted sequence, a nucleic acid molecule to be inserted into the genome by homologous recombination, and a recombinase.

The combination of groups 1 and 2 listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
E.coli cell (para 0012).

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The groups of species listed below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Species Group A: Claims 1 and 23 refer to “an enzyme that introduces a double stranded break in a specific targeted sequence”.  The claims are not so limited to a specific enzyme that introduces a double stranded break in a specific targeted sequence, and therefore refer to a genus of possible enzymes.  Possible enzyme species are recited in claims 6, 7, 27 and 28, and indicated in the specifications on pages 16, 28-29, and 34.  Although the enzymes share a technical feature of creating double stranded breaks at a specific sequence, the technical feature is not a special technical feature in view of Hu (US 2017/0226522 A1).  Hu describes a Cas9 enzyme which creates double-stranded breaks at a specific sequence (para 0014).
Species Group B: Claims 1 and 23 refer to “a recombinase”.  The claims are not so limited to a specific recombinase and therefore refer to a genus of possible recombinases.  Possible recombinase species are recited in claims 2 and 3, and in the specification on page 27.  Although the different recombinases have the same technical feature of binding cooperatively to regions of single-stranded DNA to initiate recombination, this feature does not make a contribution over the prior art in view of Maher (Maher and Morrical.  Coordinated Binding of Single-Stranded and Double-Stranded DNA by UvsX Recombinase (2013) 8(6), 1-11).  Maher teaches members of the RadA/Rad51 family of recombinases, including the viral recombinase UvsX, initiate recombination by binding to ssDNA at double-stranded breaks (pg 1, para 1).
Species Group C:  Claim 45 refers to “a disease”.  The claim is not limited to a specific disease and therefore refers to a genus of possible diseases.  Possible diseases are recited in Tables A and B.  The disease species have different underlying causes, signs and symptoms, treatments, therapies, prognoses and outcomes.  Therefore there is no feature that is common to all members of the genus, so there is an a priori lack of unity.
Species Group D:  Claims 1, 23 and 45 refers to “a cell”.  The claim is not limited to a specific cell and therefore refers to a genus of possible cells.  Possible cells are recited in the specification on pages 39-40.  Cell species have different morphologies, growth rates, genome content, nutritional requirements, molecular composition, and structures.  Therefore there is no technical feature that is common to all members of the genus, so there is an a priori lack of unity.

Applicant’s Response
The species restrictions are as follows: 
Regarding Species Group A, Applicant must elect one enzyme that creates double stranded breaks from the enzymes listed in claims 6, 7, 27 or 28, or indicated in the S. pyogenes or some other homolog) and whether it cleaves both strands or is a nickase.  
Regarding Species Group B, Applicant must elect one recombinase from the list in claim 3, or on page 27.  Applicant must indicate the name of the enzyme and whether the recombinase is bacterial, mammalian and/or viral.
Regarding Species Group C, Applicant must elect one disease from the list in Table 2 or 3.   
Regarding Species Group D, Applicant must elect on cell from the cell types listed on page 39-40.  If applicant elects a cell line, applicant must also elect the specific cell line from the list on page 39.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 6, 23 and 27.

Means for Traversal
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Product-Process Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636